Alvey, C. J.,
delivered the following dissenting opinion:
Being utterly unable to agree with the majority of the Court in the opinions filed in these cases, I shall state briefly the ground of my dissent.
The traversers in these cases were indicted and convicted under the statute law of this State made for the -suppression of the vice of gambling; and the principal and leading question is, whether the. evidence set out in the bills of exception, offered on the part of the State, was properly admitted by the Court below, as tending to prove the violation of the statute as charged in ail or ■any one of the counts in the respective indictments, — the indictments in both cases being substantially similar in the character of the offences charged.
The indictment in each case contains six counts; but it is not necessary to notice particularly more than the first •and fourth of them. By the first, it is charged that the traversers, at a certain time and place, “ did keep a certain gaming table for gambling, the said gaming table being then and there a contrivance at which money was then -and there bet and wagered on horse races,” etc.; and by the fourth count it is charged, that the traversers, at a certain time and place, “ did keep a certain place, to wit, -a room, for gambling then and there,” etc. The various other counts in the indictments were framed to cover the several cases or condition of circumstances provided for in the statute under which the prosecutions were instituted.
As will be observed, the offences charged in the two counts recited, are not for gaming, or for betting on games of Chance, but are for keeping a gaming table for gambling, such as the law declares to be such, and for keeping a place for gambling. The indictments were framed under section 59 of Article 30 of the Code, as amended and re-enacted by the Act of 1882, ch. 271. By that section of the Code, it is provided that “Any person who shall keep any gaming table, or other place of gambling *258in this State ; or who shall deal at any such gaming table, or other place for gambling in this State; or who shall in any way manage such gaming table, or other place for gambling in this State; or who shall have any interest in any gaming table, or the profits thereof; shall be deemed to be guilty of a misdemeanor,” etc.
This section of the Code is to be taken and construed with, as part of the same law, sections 62 and 64 of the same Article; by the first of which it is provided, that “all games, devices and contrivances, at which money or other thing shall be bet or wagered, shall be deemed a. gaming table, within the meaning of the preceding sections ;” and, by the 64th section it is provided, that “The Courts shall construe the preceding sections, relating to-gambling and betting, lib’erally, so as to prevent the mischiefs intended to be provided against.”
As I have said, the question is as to the admissibility of the evidence offered by the State, and admitted by the Court. It is not denied or in any manner controverted, that the traversers, in both of the cases, kept places or rooms for selling pools on horse races, by the methods and according to the schemes described in the bills of exception. It is unnecessary to repeat them here, as they are fully-stated by Judge Bryan in his opinion; but that they come fully within the mischief intended to be provided against cannot, in frankness, be denied.
The specific questions presented, on the offer of the evidence stated in the exceptions, are, 1st, Whether any of the contrivances described in the bills of exception constitute a “gaming table kept for gambling,” within the meaning of, and as defined by, the statute ? and, 2nd, Whether a room kept for selling pools on horse races, as described in the exceptions, is a “place for gambling,” within the meaning of the statute ? In my opinion both of these questions ought to be resolved in the affirmative.
1. The question whether the game, dependent upon future contingencies or eventual results, upon which the *259money or other thing may have been bet or wagered, was legal or illegal, is wholly immaterial. That is not the subject-matter of the statute. Betting on horse races, on games of cards, or other games, not fraudulent in their nature, may not be made criminal offences; but in view of the evil to and demoralization of the public, resulting from the practice of such games and the betting thereon, the Legislature has undertaken to prohibit, under severe penalties, the opening and keeping of gaming tables, or other places, to tempt and seduce the public into the vicious practice of gambling. This is the evil sought to be suppressed by the legislation upon the subject; and it is for the flagrant disregard of this wholesome prohibition of the statute that these prosecutions have been instituted.
It is supposed, however, that no gar 3s are contemplated as being within the meaning of the ¡/ ¿tute except such as may be played as games of chance! strictly as such, and because a horse race cannot be pit yed as such game it cannot be regarded as within the p arview of the statute. To say th ' least of such constructi</ a, it is severely literal and strj *; indeed, so strict and nS rrow that it, to a great extend defeats the objects of the l^w. What did the Legislad <re mean when it declared/that all games, devices aif x, contrivances, at which moneji or any other thing shall i e bet or wagered, shall be deemed a gaming table within the meaning of the law ? It did not certainly mean only an ordinary gaming table and the playing of games thereon. It clearly meant something more than that; and therefore whatever device or contrivance that- may be resorted to or used is declared to be a gaming table, not because it is a table in fact, but because the law, for its own purposes, declares that it shall be treated as a gaming table. Of course, the Legislature understood that other implements and appliances than tables vere or might be used in gambling; and hence the provision that *260all other devices or contrivances should be treated as gaming tables. Therefore it is no departure from the sense or meaning of the statute, that the use of the blackboard, with the names thereon of the horses entered for the race, the numbers and combinations, such as are necessary to form the “ Mutual ” and the “ Combination ” pools, the selling the pools or the chances therein, and the giving tickets therefor, are charged and treated as a device or contrivance constituting a gaming table, within the meaning of the statute, at which money has been bet or wagered on horse races, if a horse race can fairly he denominated a game, and betting thereon comes within the definition of gambling. And in regard to the question whether a horse race is a game and the betting ‘thereon gambling, the authorities leave no room for question or doubt. In the case of Blaxton vs. Pye, 2 Wils., 309, it was expressly held that although horse racing was not mentioned in the St. of 9 Anne, c. 14, against gaming, yet it was within the general words, other game or games ; and it was so held in the previous case of Goodburn vs. Marley, 2 Str., 1159. Other cases hold the same thing. Grace vs. McElroy, 1 Allen, 563; People vs. Weithoff, 51 Mich., 203. And not only is a horse race a game, but pools formed thereon, according to the methods here described, are games, and which pools so formed being combinations of bets or wagers for money, dependent upon the issue of the game upon which they are formed, constitute gambling within the reason and sense of the law, and the contrivance for such gambling is a gaming table. Tollett vs. Thomas, L. R., 6 Q. B., 514; People vs. Weithoff, supra; Edwards vs. State, 8 Lea., 411. And the fact that the race may not take place at once, but at some future time and at some distant place, in no manner affects the question.
2. But conceding, for the sake of the argument merely, that there is room for doubt on the question of the keeping *261of a gaming-table for purposes of gambling, ought there to be any such doubt in respect to the question of keeping a place for gambling, within the meaning of the statute ? This does not appear to have been treated as a distinct question in the opinions of the majority of the Court, though, in my opinion, the evidence offered and admitted brings the case plainly within the purview of the statute, and fully supports the charge contained in the fourth count of the indictment.
As already stated, it is not denied that the traversers in each of these cases did keep rooms in the City of Baltimore for the purpose of carrying on the business of selling pools on horse-races, according to the methods described in the bills of exception. In one of the cases it is stated that the managers would make bets directly with their patrons, according to the method stated, that is, the manager of the Combination pools would bet a person ten to one that a certain comhination would not win; the person betting against that odds paying a dollar, and if the comhination won, he would be entitled to eleven dollars, otherwise he would lose his dollar staked. And similar betting was made in the other pooling schemes practiced in these rooms.
This being the case, upon what conceivable reason can it be said or contended that these rooms were not places for gambling, within the meaning of the statute ? There was betting, and betting for money on games; and the place where this was daily and habitually practiced, as stated in the exception, was certainly a place for gambling. To say that it was not, is simply to defy well accepted definition of terms. And that the beeping of such places is within the mischief, and has all the evils attending the beeping of gaming tables, and other places for gambling, cannot admit of a serious question. It is said, however, that this pool selling and betting on races, is not playing at games of chance, and therefore not within the *262statute ; it being conceded that if the persons buying the pool tickets could be considered asplaying at a game of chance, then the place would be considered as a gaming table or a place kept for gambling. This makes the decision turn upon the fact of the actual then and there playing the game of chance' upon which the wager is made ; and if the game, whatever it be, is not then and there played to its final issue by the parties concerned in the wager, the statute does not apply. To such a construction, especially in view of the requirement that the statute shall be construed liberally to prevent the mischief contemplated, I cannot for a moment accede. I am unable to discover anything in the terms of the statute that restricts its application to the case of the actual playing of the games upon which the wagers are made. As I have said, it is the beeping of places for gambling that is denounced by the law. Anything, therefore, that falls within the definition of gambling is within the statute. The playing of games may be one thing, and in their nature not unlawful; but the wagering or betting of money thereon is quite a different thing, and the parties thus betting their money may not at all participate in the actual playing of the games. It is, as before stated, the keeping of places open to tempt the public to indulge in the habit and vice of gambling for money or other things, that constitutes the evil and the mischief intended to be restrained, and the statute should be liberally construed for the accomplishment of the object in view.
An argument against the construction, which applies the statute to the forming and selling of pools on horse races, is attempted to be drawñ from the fact, that in 1880, when an Act making some modification in the law in respect to gaming was before the Legislature, there was an amendment offered in the House of Delegates, making, by express terms, the Act to embrace pool selling, and which amendment was voted down. For what reason the *263•amendment was defeated does not appear; nor can we form the slightest conjecture from such vote, apart from the statutes themselves, what may have heen the views and intentions of the Legislatures that passed the laws that we now have in the statute hook upon this subject. It is, however, perfectly clear that the Court has no right to recur to such vote in placing an interpretation upon the statute. As was said by Chief Justice Taney, speaking for the Supreme Court of the U. S., in Aldridge vs. Williams, 3 How., 1, 24, “In expounding a law, the judgment of the Court cannot, in any degree, he influenced by the construction placed upon it by individual members of the Legislature in the debate which took place on its passage, nor. by the motives or reasons assigned by them for supporting or opposing amendments that were offered. The law as it passed is the will of the majority of both houses, and the only mode in which that will is spoken is in the Act itself; and we must gather their intention from the language there used, comparing it, when any ambi.guity exists, with the laws upon the same subject, and looking, if necessary, to the public history of the times in which it was passed.” And the same principle was fully ■stated and acted on by the same Court, in the case of the United States vs. Union Pacific R. R. Co., 91 U. S., 72, 79.
Eor the reasons I have stated, I am of opinion that the ■evidence contained in the hills of exception in these cases was properly admitted by the Court below, and that its xulings ought to he affirmed.